DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/2022, 4/14/2022, 5/27/2022, 7/12/2022 were filed are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendments and remarks, filed on 3/22/2022, has been entered.  Applicant’s amendments to the claims have overcome the 112(a) rejections of claim 26 and the 112(b) of claim 26.
	The amendments and remarks, filed on 3/22/2022, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments. 
	The Terminal Disclaimer, filed on 3/22/2022, has been entered and is accepted.  The nonstatutory double patenting rejection is withdrawn.  

Claim Status
Claims 16-36 are pending with claims 26-36 being examined and claims 16-25 withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28, 31, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20120202294 A1; hereinafter “Jin”; previously of record) in view of Genovese et al (US 7504958 B1; hereinafter “Genovese”).
Regarding claim 26, Jin teaches a system for identifying a target gas present in a gas stream (Jin; Abstract; para [1, 31]; treated tape exposed to multiple gases or air flow from extraction stream; examiner interprets the multiple gases and air flow as the gas stream), the system comprising: 
a paper tape (Jin; para [27] and claim 2; Fig. 1, 2; treated tape 140) reactive with each target gas of a group of target gases (Jin; para [11, 32]; gas detectors that detect multiple types of gases), and wherein formation of a reaction product as a stain on the paper (Jin; para [32]; the treated tape 140 is exposed to air, gases in the air can cause a stain on the tape 140; examiner notes that there are more than gas that may be present and the different gases causes different color stains, thus one gas may be chosen as the target gas while another gas is chosen as the interfering gas) is indicative of the presence of the first target gas or the presence of the second target gas in the stream (Jin; para [4, 32]; Different gases can cause different color stains); 
a light source configured to emit at least three wavelengths of light selected from red, green, blue, or ultra-violet (Jin; para [21, 27]; Fig. 1, 2; an adjustable color source 120… the adjustable color source includes a RGB LED, the wavelength of the RGB LED output can be adjusted by controlling the wavelength of each of the Red, Green, and Blue elements);
a detector configured to detect a reflected portion of light for each of the three wavelengths of light (Jin; para [33]; Fig. 1; radiation reflected by the tape 140 can be measured by the photodiode 150), wherein each reflected portion of light reflects from the paper tape (Jin; para [33]; Fig. 1; Radiation emitted by the source can be directed onto the treated tape 140 and reflected reflected); and 
a processor/controller (Jin; para [28]; microprocessor 110)  connected to the detector wherein in response to the paper tape reacting with the target gas present in the gas stream to form the stain (Jin; para [34]; Measurements obtained by the photodiode 150 can be transmitted to the microprocessor 110, and the microprocessor 110 can analyze these measurements to determine the type and concentration of gas to which the tape 140), the processor/controller configured to: 
receive a digital signal containing wavelength detection information for the reflected portion of light from the detector (Jin; para [34]; Measurements obtained by the photodiode 150 can be transmitted to the microprocessor 110).
Jin does not teach wherein the group of target gases comprises a first target gas and a second target gas, and wherein the paper tape is indicative of the presence of the first target gas or the presence of the second target gas in the gas stream; a sensor configured to sensed one or more of a humidity and a temperature of the gas stream; the processor/controller is configured to: use pattern recognition to distinguish between the presence of the first target gas and the presence of the second target gas, wherein pattern recognition includes determining a characteristic, a color pattern, or a combination thereof with respect to the stain from the wavelength detection information and the sensed one or more of the humidity and the temperature, and to identify the target gas present in the gas stream as either the first target gas or second target gas based on identifying the determined characteristic, color pattern, or a combination thereof as belonging to either the first target gas or second target gas.
However, Genovese teaches an analogous art system for detecting hazardous gases (Genovese; Abstract) comprising a paper tape (Genovese; col. 7, lines 32; Fig. 2; color detector card) reactive with a group of target gases comprises a first target gas and a second target gas (Genovese; col. 3, lines 17; one or more known airborne hazards), and wherein the paper tape is indicative of the presence of the first target gas or the presence of the second target gas in the gas stream (Genovese; col. 9, lines 41-42; a plurality of air flow streams that pass through a plurality of sets of one or more detectors); a sensor configured to sensed one or more of a humidity and a temperature of the gas stream (Genovese; col. 5, lines 52-63; detectors used by the UD systems…detectors provide chemical properties present in an air stream such as relative humidity); a processor/controller (Genovese; col. 3, lines 11-14; computer programmed to receive first property information for gases in an environment, receive second property information for the gases, and determine information related to the identity of an airborne).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the paper tape of Jin to be indicative of the presence of the first target gas or the presence of the second target gas as taught by Genovese, because Genovese teaches that the target gas can be identified by their property information (Genovese; col. 3, lines 11-14).  Further, modified Jin teaches the processor/controller is configured to: use pattern recognition to distinguish between the presence of the first target gas and the presence of the second target gas, wherein pattern recognition includes determining a characteristic, a color pattern, or a combination thereof with respect to the stain from the wavelength detection information (Jin; para [40]; When color scan is complete as determined in 210, the method 200 can perform a data analysis as in 250. The most sensitive wavelength can be determined as in 255, and the stain color on the treated tape can be determined as in 260. Finally, the gas family and the concentration of the gas can be determined, as in 265; examiner notes that the gas family can be determined, thus multiple gases can be distinguished based on the reflected wavelength by the photodiode) and the sensed one or more of the humidity and the temperature (Genovese; col. 5, lines ; col. 6, line 1; each set of one or more detectors, the detectors may be either all specific or generic or some combination of both…integrates this data to determine information as to the nature of the gases), and to identify the target gas present in the gas stream as either the first target gas or second target gas based on identifying the determined characteristic, color pattern, or a combination thereof as belonging to either the first target gas or second target gas (Jin; para [39, 40]; When the output color is consistent with the target color as determined in 240, the output from the photodiode can be measured as in 245. Then, the method 200 can again determine if the color scan is complete as in 210. When color scan is complete as determined in 210, the method 200 can perform a data analysis as in 250. The most sensitive wavelength can be determined as in 255, and the stain color on the treated tape can be determined as in 260).  Examiner notes that the group of target gases comprising the first and second target gas is taught by Genovese.
Note: The instant claims contain a large amount of functional language (ex: "reactive...”, “configured to…"). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 27, modified Jin teaches the system according to claim 26, further comprising:  
	a data store operably connected to the processor/controller (Jin; para [28]; The microprocessor 110 can also include a memory 114) to record characteristics, color patterns, or both characteristics and color patterns generated by the processor/controller (Jin; para [39, 40]; see claim 26). 
Regarding claim 28, modified Jin teaches the system according to claim 26 (the system of Jin is modified to comprise the sensor for humidity and temperature as taught by Genovese discussed above in claim 26), wherein in order to use pattern recognition, the processor/controller is configured to: 
use a pattern recognition technique which incorporates the one or more humidity and the temperature of the gas stream (Genovese; col. 5, lines 52-63; detectors used by the UD systems…detectors provide chemical properties present in an air stream such as relative humidity), to determine the characteristics or color pattern of the reflected portion for each of the three wavelengths which is detected (Genovese; col. 5, lines 52-63; detectors provide chemical properties such as humidity, temperature; examiner notes that the humidity affect the color change, thus the modification made would incorporate the variables to the pattern recognition taught by Jin), 
match at least one of the determined characteristics and the determined color pattern with a previously recorded characteristics or a previously recorded color pattern (Jin; para [22]; Fig. 2; the target wavelength output can be compared to the driven current at the LED using an optical parameter stored in the microprocessor; examiner notes that the target wavelength output is used to determine the gas, thus the photodiode taught by Jin can determine the gas family based on the different wavelengths) , and 
identify at least one of the determined characteristics and the determined color pattern as belonging to the first target gas or the second target gas based on such matching (Jin; para [39, 40]; Genovese; col. 3, lines 11-14; see claim 26).   
Regarding claim 32, modified Jin teaches the system according to claim 26, wherein the at least three wavelengths of light are red, green, and blue, ultra-violet, red, and green, ultra-violet, green, and blue, or ultra-violet, red, and blue (Jin; para [21]; the adjustable color source includes a RGB LED, the wavelength of the RGB LED output can be adjusted by controlling the wavelength of each of the Red, Green, and Blue elements). 
Regarding claim 35, modified Jin teaches the system according to claim 26, wherein the light source includes a UV+GB-LED, a UV+RG-LED, a RGB-LED, or a combination thereof (Jin; para [21]; the adjustable color source includes a RGB LED).
Regarding claim 36, modified Jin teaches the system according to claim 28, wherein previously recorded characteristics and previously recorded color patterns are determined by: 
relating known first target gas stains and known second gas stains to one another to calculate a characteristic or a color pattern for each reflected portion of light for different wavelengths of light (Jin; para [39]; When the output color is consistent with the target color as determined in 240, the output from the photodiode can be measured as in 245. Then, the method 200 can again determine if the color scan is complete; examiner notes that different wavelengths are outputted until the color scan is complete), wherein the known stains are measured at different light wavelengths (Jin; para [40]; The most sensitive wavelength can be determined as in 255, and the stain color on the treated tape can be determined as in 260) and different humidity levels and/or temperatures (Genovese; col. 5, lines 52-63; detectors provide chemical properties such as humidity, temperature); 
assigning a first calculated characteristic or a first calculated color pattern to the first target gas as a first previously recorded characteristic or a first previously recorded color pattern of the first target gas (Jin; para [40]; When color scan is complete as determined in 210, the method 200 can perform a data analysis as in 250. The most sensitive wavelength can be determined as in 255, and the stain color on the treated tape can be determined as in 260. Finally, the gas family and the concentration of the gas can be determined, as in 265); and 
assigning a second calculated characteristic or a second calculated color pattern to the second gases as a second previously recorded characteristic or a second previously recorded color pattern of the second gases (Jin; para [40]; When color scan is complete as determined in 210, the method 200 can perform a data analysis as in 250. The most sensitive wavelength can be determined as in 255, and the stain color on the treated tape can be determined as in 260. Finally, the gas family and the concentration of the gas can be determined, as in 265).  Further, the functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function the prior art meets the limitation in the claims.  Modified Jin is capable of the relating gas stains to the characteristics or color pattern.
Claims 29-31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Genovese, and further in view of Chow et al (US 5091642; hereinafter “Chow”; previously of record). 
Regarding claim 29, modified Jin teaches the system according to claim 26.
Modified Jin does not teach the three wavelengths emitted as a separate light pulse. 
However, Chow teaches an analogous art of a colorimetric detection apparatus (Chow; Abstract), wherein the three wavelengths (Chow; col. 4, lines 63-64) are emitted as separate light pulses (Chow; col.5, lines 36-37).  It would have been obvious to one of ordinary skill in the art to have modified the light source of modified Jin to emit separate light pulses as taught by Chow, because Chow teaches that the light reflected by the pulses is an indication of a color change of the material when there are two different signals (Chow; col. 5, lines 40-41). 
Regarding claim 30, modified Jin teaches the system according to claim 29 (the system of light source of modified Jin is modified to emit separate light pulses as taught by Chow), wherein each of the light pulses has a duration of at least 1 millisecond (Chow; col. 5, lines 55-58).
Regarding claim 31, modified Jin teaches the system according to claim 29 (the system of light source of modified Jin is modified to emit separate light pulses as taught by Chow), 
Modified Jin does not teach the processor/controller calculating an adjusted count. 
However, Chow teaches an analogous art of a colorimetric detection apparatus (Chow; Abstract), wherein the processor/controller (Chow; col. 5, lines 21; control means 95) is further configured to: calculate, for each of the light pulses of each wavelength of light emitted from the light source, and adjusted count (Chow; col. 5, lines 49-51), wherein S(0) is an original intensity of the light emitted (Chow; col. 5, lines 54) and S(t) is an actual intensity of the reflected portion of the light (Chow; col. 5, lines 54-55).  Chow teaches that the light measured during the pulses of light results in the light reflected off the material (Chow; col. 5, lines 51-55).  It would have been obvious to one of ordinary skill in the art to have modified the processor/controller of modified Jin to measure light intensity and reflected light taught by Chow, because Chow teaches the signals is an indication of a color change of the material 14 (Chow; col. 5 line 57-58). 
Regarding claim 33, modified Jin teaches the system according to claim 26.  
Modified Jin does not teach wherein the pattern recognition uses a ratio of adjusted counts (AC) for red wavelength to AC for green wavelength versus a ratio of AC for blue wavelength to AC for green wavelength, for i) the first target, ii) the second target gas, or a combination thereof.
However, Chow teaches an analogous art of a colorimetric detection apparatus (Chow; Abstract) uses a ratio of adjusted counts (Chow; col. 5, lines 51-55).  It would have been obvious to one of ordinary skill in the art to have modified the pattern recognition of modified Jin to use adjusted counts taught by Chow, because Chow teaches the signals is an indication of a color change of the material 14 (Chow; col. 5 line 57-58).  Further, the functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function the prior art meets the limitation in the claims.  Modified Jin is capable of the pattern recognition with various adjusted counts with the different wavelengths. 
Regarding claim 34, modified Jin teaches the system according to claim 26, with the pattern recognition.
Modified Jin does not teach the pattern recognition uses a ratio of AC for red wavelength to AC for green wavelength versus a ratio of AC for UV wavelength to AC for green wavelength, for i) the first target, ii) the second target gas, or a combination thereof.
However, Chow teaches an analogous art of a colorimetric detection apparatus (Chow; Abstract) uses a ratio of adjusted counts (Chow; col. 5, lines 51-55).  It would have been obvious to one of ordinary skill in the art to have modified the pattern recognition of modified Jin to use adjusted counts taught by Chow, because Chow teaches the signals is an indication of a color change of the material 14 (Chow; col. 5 line 57-58).  Further, the functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function the prior art meets the limitation in the claims.  Modified Jin is capable of the pattern recognition with various adjustetemperad counts with the different wavelengths. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Genovese, and further in view of Nakamura et al (US 20200003697 A1; hereinafter “Nakamura”). 
Regarding claim 37, modified Jin teaches the system according to claim 26, with the group of target gases.
Modified Jin does not teach wherein the group of target gases comprises hydride gases, the first target gas is H2S, and the second target gas comprises one or more of B2H6, H2Se, GeH4, SiH4, PH3, AsH3, NH3, or a combination thereof.
However, Nakamura teaches an analogous art of a gas sensing element (Nakamura; Abstract) comprising a paper tape reactive with a group of target gases comprises a first target gas and a second target gas (Nakamura; para [51]; the gas detection element can detect the presence of reducing gases; examiner notes that multiple gases are present, thus one gas may be the first target gas and the second target gas in the reducing gases), wherein the group of target gases comprises hydride gases (Nakamura; para [56]), the first target gas is H2S (Nakamura; para [56, 96]; the color change which indicates the presence of a reducing gas…hydrogen sulfide), and the second target gas comprises one or more of B2H6, H2Se, GeH4, SiH4, PH3, AsH3, NH3, or a combination thereof (Nakamura; para [56, 96]; the color change which indicates the presence of a reducing gas…ammonia).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the group of target gases of modified Jin to comprise hydride gases wherein the first target gas is H2S and the second target gas is NH3 as taught by Nakamura, because Nakamura teaches the gases are known as reducing gases which (Nakamura; para [96]) reactive to the paper tape (Nakamura; para [89]). 

Response to Arguments
	Applicant’s arguments, filed 3/22/2022, have been considered but are moot because a new ground of rejection is applied to address the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798